Case 19-34054-sgj11 Doc 278 Filed 12/26/19                     Entered 12/26/19 08:00:33               Page 1 of 5



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (SBN: 24002482)
Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachary Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel and Proposed Counsel for the Debtor and Debtor in Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                   §
    In re:                                                         § Chapter 11
                                                                   §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,1                            § Case No. 19-34054-sgj11
                                                                   §
                                     Debtor.                       §

         DISCLOSURE DECLARATION OF ORDINARY COURSE PROFESSIONAL


Republic of Korea

                  I, Joon Ho Lee, hereby declare, under penalty of perjury, as follows, pursuant to

the provisions of 28 U.S.C. § 1746:


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:39722.11 36027/002
DOCS_NY:39974.1 36027/002
Case 19-34054-sgj11 Doc 278 Filed 12/26/19                 Entered 12/26/19 08:00:33       Page 2 of 5




                 1.          I am a Korean attorney of Kim&Chang (the “Firm”) which maintains

offices at 39, Sajik-ro-8-gil, Jongno-gu, Seoul 03170, Korea.

                 2.          This Declaration is submitted in connection with an order of the United

States Bankruptcy Court for the District of Delaware dated October 16, 2019, authorizing the

above-captioned debtor and debtor in possession (the “Debtor”) to retain certain professionals in

the ordinary course of business during the pendency of the Debtor’s chapter 11 case (the

“Case”).

                 3.          The Firm, through me, and members of the firm, have represented and

advised the Debtor as a Korean law counsel with respect to a broad range of aspects of the

Debtor’s business, including (i) Korean regulatory issues in connection with the Debtor and its

Korean subsidiary, and (ii) Korea-related investment by the Debtor and its Korean subsidiary,

and the private fund managed or advised by the Debtor and/or its Korean subsidiary, since May

27, 2014.

                 4.          The Debtor has requested, and the Firm has agreed, to continue to provide

services to the Debtor pursuant to section 327 of chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”) with respect to such matters. Additionally, the Debtor has requested,

and the Firm proposes to render, the following services to the Debtor: the legal advice in relation

to (i) Korean regulatory issues in connection with the Debtor and its Korean subsidiary, and (ii)

Korea-related investment by the Debtor and its Korean subsidiary, and the private fund managed

or advised by the Debtor and/or its Korean subsidiary.




DOCS_NY:39722.11 36027/002                            2
DOCS_NY:39974.1 36027/002
Case 19-34054-sgj11 Doc 278 Filed 12/26/19                  Entered 12/26/19 08:00:33        Page 3 of 5




                 5.          The Debtor has requested, and the Firm proposes to render, such services

to the following entities: (i) the Debtor and its Korean subsidiary, and (ii) the private fund

managed or advised by the Debtor and/or its Korean subsidiary.

                 6.          The Firm’s current customary hourly rates, subject to change from time to

time, are $ 300 to 950. In the normal course of business, the Firm revises its regular hourly rates

on January of each year and requests that, effective January of each year, the aforementioned

rates be revised to the regular hourly rates which will be in effect at that time.

                 7.          To the best of my knowledge, formed after due inquiry, neither I, the

Firm, nor any employee thereof has any connection with the Debtor or currently represents any

of its creditors, other parties-in-interest, the Office of the United States Trustee or any person

employed by the Office of the United States Trustee with respect to the matters upon which it is

to be engaged, and the Firm does not, by reason of any direct or indirect relationship to,

connection with, or interest in the Debtor, hold or represent any interest adverse to the Debtor, its

estate or any class of creditors or equity interest holders.

                 8.          Thus, I believe that the Firm’s representation of such entities in matters

entirely unrelated to the Debtor is not adverse to the Debtor’s interests, or the interests of its

creditors or estate in respect of the matters for which the Firm will be engaged, nor will such

services impair the Firm’s ability to represent the Debtor in the ordinary course in this case.

                 9.          In addition, although unascertainable at this time after due inquiry, due to

the magnitude of the Debtor’s potential universe of creditors and the Firm’s clients, the Firm

may have in the past represented, currently represent, and may in the future represent entities that


DOCS_NY:39722.11 36027/002                             3
DOCS_NY:39974.1 36027/002
Case 19-34054-sgj11 Doc 278 Filed 12/26/19                 Entered 12/26/19 08:00:33       Page 4 of 5




are claimants of the Debtor in matters entirely unrelated to the Debtor and its estate. The Firm

does not and will not represent any such entity in connection with this pending Case and does not

have any relationship with any such entity, attorneys or accountants that would be adverse to the

Debtor or its estate.

                 10.         To the best of my knowledge, formed after due inquiry, neither I, the

Firm, nor any employee thereof has any affiliation with the Debtor, the Debtor’s affiliates, Mr.

James Dondero, or Mr. Mark Okada.

                 11.         The Firm’s process of ascertaining what, if any, connection it may have

with any interest adverse to the Debtor, its estate or any class of creditors or equity interest

holders, consists of the following: None.

                       [REMAINDER OF PAGE INTENTIONALLY BLANK]




DOCS_NY:39722.11 36027/002                            4
DOCS_NY:39974.1 36027/002
Case 19-34054-sgj11 Doc 278 Filed 12/26/19   Entered 12/26/19 08:00:33   Page 5 of 5
